          Case 1:19-cr-00651-LTS Document 328
                                          326 Filed 08/28/20 Page 1 of 1

Law Office of Meredith S. Heller PLLC                                  99 Park Avenue, Penthouse Suite
www.mshellerlaw.com                                                                New York, NY 10016
                                                                                 Phone: (646) 661-1808
                                                                                    Fax: (646) 661-1746
                                                                            msheller@mshellerlaw.com




August 28, 2020
                                                           MEMO ENDORSED
VIA ECF
Honorable Laura Taylor Swain
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

RE:     United States v. Mircea Constantinescu
        19-cr-561 (LTS)

Dear Judge Swain:

        This letter is submitted on behalf of my client, Mr. Mircea Constantinescu, to
respectfully request permission to travel by car to Tobyhanna, Pennsylvania, with his wife (a co-
defendant in this matter) and children from September 2-6, 2020. The address they would stay at
is 6533 Laurel Hollow Dr., Tobyhanna, PA 18466.

          Both the government and Pretrial Services have been informed of this request. Pretrial
 Services,through P.T.S.O. Rena Bolin, does not oppose it and the government takes no position.

Respectfully submitted,

Meredith S. Heller

Cc:     A.U.S.A. Robert B. Sobelman (via ECF)
        A.U.S.A. Elizabeth A. Hanft (via ECF)
        A.U.S.A. Daniel Loss (via ECF)
        P.T.S.O. Rena Bolin (via email)                     The request is granted.
                                                            DE#326 resolved.
                                                            SO ORDERED
                                                            8/28/2020
                                                            /s/ Laura Taylor Swain, USDJ
